UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1723


NATHANIEL HAROLD GREEN, formerly 09101207,

                    Plaintiff - Appellant,

             v.

INTERNAL REVENUE SERVICE; MERRICK B. GARLAND, Department of
Justice; SHERRI A. LYDON, U.S. Attorney for the District of South Carolina,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Terry L. Wooten, Senior District Judge. (2:19-cv-03253-TLW)


Submitted: May 7, 2021                                            Decided: May 25, 2021


Before GREGORY, Chief Judge, WILKINSON, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nathaniel Harold Green, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Nathaniel Harold Green appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing his civil complaint. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. See Green v. IRS, No. 2:19-cv-03253-TLW (D.S.C. June 1,

2020). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                           AFFIRMED




                                           2